       Case 4:21-cv-00040-TWT Document 120 Filed 07/02/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

EARL PARRIS, JR., etc.,



                Plaintiff,
                                             Civil Action No.:
v.                                           4:21-cv-00040-TWT

3M COMPANY, et al.,

               Defendants.


         DAIKIN AMERICA, INC.’S RESPONSE TO PLAINTIFF’S

                SUPPLEMENTAL NOTICE OF AUTHORITY
      Plaintiff’s notice of supplemental authority asks the Court to consider

Zimmerman v. 3M, No. 1:17-cv-1062, 2021 WL 2327744 (W.D. Mich. June 8,

2021), as “persuasive authority” in this case. See Plaintiff’s Notice of Supplemental

Authority (Doc. 116, p.3]. Zimmerman, however, relies on a Michigan county trial

court order applying Michigan law in direct conflict with Georgia law and,

consequently, Zimmerman should have no effect on this case. Zimmerman also

involved factual allegations against 3M, and there are no comparable allegations

against Daikin America, Inc. (DAI) in this case. For these reasons, as well as those



                                                1
                                     {BH487951.1}
       Case 4:21-cv-00040-TWT Document 120 Filed 07/02/21 Page 2 of 4




in Defendant 3M’s Response to Plaintiff’s Notice of Supplemental Authority [Doc.

118], Zimmerman has no bearing of any kind on this case.

      On the latter point in particular, DAI writes to reinforce that DAI is nowhere

alleged to have had the knowledge that plaintiff claims 3M had regarding the

foreseeability of potential harm caused by the chemicals in question. Even if the

Court found that the foreseeability analysis described in Zimmerman somehow

impacts the duty question in this case—which, under Georgia law, it should not—

that would not mean that DAI can be liable. Indeed, the plaintiff’s factual allegations

regarding DAI’s knowledge are scant at best—merely that DAI has been aware since

the early 2000s (1) that PFAS was found in wastewater sludge at DAI’s plant in

another location (Decatur, Alabama) and (2) that the other, Decatur property was

contaminated with PFAS from the disposal of wastewater years earlier by 3M.

(FAC, ¶¶ 61). Whatever might be alleged as to others, these facts could not give rise

to a duty on the part of DAI to plaintiff, who lives nowhere near the Decatur,

Alabama property.




                                                 2
                                      {BH487951.1}
 Case 4:21-cv-00040-TWT Document 120 Filed 07/02/21 Page 3 of 4




Respectfully submitted this 2 day of July, 2021.

                              /s/ Steven F. Casey
                              Steven F. Casey, Pro Hac Vice
                              Kary Bryant Wolfe, Pro Hac Vice
                              William Underwood, GA Bar No. 401805
                              JONES WALKER LLP
                              420 20th Street North, Suite 1100
                              Birmingham, AL 35203
                              Telephone: (205) 244-5200
                              Email: scasey@joneswalker.com
                              Email: kwolfe@joneswalker.com
                              Email: wunderwood@joneswalker.com

                              Chris Yeilding, Pro Hac Vice
                              BALCH & BINGHAM LLP
                              1901 Sixth Avenue North, Suite 1500
                              Birmingham, AL 35203-4642
                              Telephone (205) 226-8728
                              Email: cyeilding@balch.com

                              Theodore M. Grossman, Pro Hac Vice
                              JONES DAY
                              250 Vesey Street
                              New York, NY 10281
                              Telephone: (212) 326-3480
                              Email: tgrossman@JonesDay.com

                              Counsel for Defendant Daikin America, Inc.




                                         3
                              {BH487951.1}
          Case 4:21-cv-00040-TWT Document 120 Filed 07/02/21 Page 4 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                       SUMMERVILLE DIVISION

 EARL PARRIS, JR., etc.,



                  Plaintiff,
                                             Civil Action No.:
 v.                                          4:21-cv-00040-TWT

 3M COMPANY, et al.,

                Defendants.


                      CERTIFICATE OF SERVICE
                AND COMPLIANCE WITH LOCAL RULE 5.1

        I hereby certify that I have this date electronically filed the within and

foregoing, which has been prepared using 14-point Times New Roman font, with

the Clerk of Court using the CM/ECF system which will automatically send email

notification of such filing to all attorneys of record.

        Dated: July 2, 2021.
                                       /s/ Steven F. Casey
                                       Steven F. Casey, Pro Hac Vice
                                       JONES WALKER LLP
                                       420 20th Street North, Suite 1100
                                       Birmingham, AL 35203
                                       Telephone: (205) 244-5200
                                       Email: scasey@joneswalker.com
                                       Counsel for Defendant Daikin America Inc.


{BH487951.1}
